Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 13, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
At the time claimant accepted employment as a licensed practical nurse, the employer nursing home guaranteed that she would be assigned a minimum of two 7½-hour shifts per week and that some weeks she might be assigned to work as many as five shifts per week. Claimant became dissatisfied with her part-time schedule and resigned. The Unemployment Insurance Appeal Board found that claimant had left her employment without good cause with the result that she was disqualified from receiving benefits. Substantial evidence supports the Board’s decision.
Once the terms of employment have been agreed upon, such terms cannot thereafter be invoked as valid grounds for quitting (see, Matter of Cinque [Sweeney], 224 AD2d 912). In addition, dissatisfaction with the number of hours assigned by one’s employer does not constitute good cause for resigning (see, Matter of McQueen [Hartnett], 176 AD2d 413, 414; see also, Matter of Czamara [Hudacs], 184 AD2d 983, 984). The decision finding that claimant left her employment under disqualifying circumstances is, accordingly, affirmed. We have examined claimant’s allegations of procedural errors and find them to be without merit.
*889Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.